United States Court of Appeals
                     For the First Circuit

No. 03-2171

                    UNITED STATES OF AMERICA,

                           Appellant,

                               v.

                    FEMALE JUVENILE, A.F.S.,

                      Defendant, Appellee.


                             ERRATA

     The opinion of this court issued July 27, 2004 should be
amended as follows:


     On the first page, appellee's counsel should be amended to
read: "Juan F. Matos De Juan, Assistant Federal Public Defender,
with whom Joseph C. Laws, Jr., Public Defender, and Patricia A.
Garrity, Esq., Research and Writing Specialist, were on brief for
appellee.